PD-1340-14
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
     April 1, 2015                                              Transmitted 4/1/2015 10:11:01 AM
                                                                  Accepted 4/1/2015 10:58:34 AM
                                                                                    ABEL ACOSTA
                                No. PD-1340-14                                             CLERK

KEVIN LEVELLE KENT                §      IN THE COURT OF

v.                                §      CRIMINAL APPEALS

THE STATE OF TEXAS                §      OF TEXAS



APPELLANT’S FIRST UNOPPOSED MOTION TO EXTEND TIME
      TO FILE BRIEF ON DISCRETIONARY REVIEW

TO THE HONORABLE COURT:

         COMES NOW, the Appellant in the above and styled and numbered

cause, by and through his attorney James F. Pons and respectfully requests

this Court grant this Unopposed Motion to Extend Time to File Appellant’s

Brief on Discretionary Review. In support hereof, the Appellant would show:

                                        I.

         The deadline for filing the Appellant’s brief is 30 days from the date

the Appellee’s brief is received, making the Appellant’s brief initially due on

April 2, 2015.



                                       II.

         The continuance is asked in good faith and not solely for the purpose

of delay. The Appellant asks for a 3 week extension to April 23, 2015.
                                         III.

      Attorney for the Appellant is also trial counsel for the Defendant in the

State of Texas v. Jose Diaz, No. 1421958, where the Defendant is charged

with indecency with a child. Mr. Diaz’s trial is set for April 1, 2015 in the

263rd District Court of Harris county requiring counsel for the Appellant to

prepare for such matter. The reporters record in this matter under review is

18 volumes.     For theses reasons attorney for the Appellant requests an

extension of time in order to effectively review the Appellee’s Brief on

Discretionary Review and finish Appellant’s brief.

                                         IV.

      There has been no prior Motions for Extension of Time to File

Appellant’s Brief on Discretionary Review granted in this case.



                                  PRAYER

      Wherefore Premises considered Appellant respectfully requests this

Court grant the Motion to Extend Time to File Appellant’s Brief on

Discretionary Review so that attorney for the Appellant will have sufficient

time to effectively review the Appellee’s brief and finish his brief.
                                       Respectfully submitted,

                                             /s/James F. Pons
                                       JAMES F. PONS
                                       10900 Northwest Fwy., Ste. 230
                                       HOUSTON, TX 77092
                                       SBN 24041707
                                       PH (832)372-8138
                                       F (713)869-8330




         CERTIFICATE OF SERVICE AND CONFERENCE

      I hereby certify that a true and correct copy of the foregoing motion has

been served to the Harris County District Attorney on April 1, 2015. Counsel

for the Appellant conferred with Counsel for the State and on April 1, 2015

and the State has no objection to the foregoing motion.




                                           /s/ James F. Pons
                                       JAMES F. PONS
                             No. PD-1340-14

KEVIN LEVELLE KENT              §     IN THE COURT OF

v.                              §     CRIMINAL APPEALS

THE STATE OF TEXAS              §     OF TEXAS

                               O R D E R

      BE IT REMEMBERED that on this the ________day of

___________________, 2015, came on to be considered the foregoing motion

of the Appellant and after a plenary hearing, the Court having considered the

motion, it is therefore ORDERED that the aforesaid motion is herby:


      _______________GRANTED

      ___________________DENIED

      SIGNED this ___________________________________, 2015.




                                      ______________________
                                      JUDGE PRESIDING